Citation Nr: 0612351	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  00-11 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
loss of use of both buttocks.

2.  Entitlement to an effective date earlier than September 
16, 2004, for the grant of special monthly compensation based 
on the loss of use of the right foot.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

REMAND

The veteran served on active duty from May 1967 to May 1969, 
including honorable combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the benefits sought on appeal.  The 
Board initially reviewed the veteran's appeal in July 2004 
and remanded the claims of entitlement to special monthly 
compensation based on the loss of use of both buttocks and 
loss of use of the right foot for additional development and 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).

The RO granted entitlement to special monthly compensation 
based on the loss of use of the right foot and assigned an 
effective date of September 16, 2004, the date of a VA 
examination, for that benefit.  The veteran submitted a 
notice of disagreement with respect to the assignment of the 
effective date in November 2005.  The RO, however, has not 
reconsidered the assignment of the effective date and/or 
issued a statement of the case with respect to the issue 
appealed.  As such, the Board is required to remand this 
issue for appropriate action pursuant to Manlincon v. West, 
12 Vet. App. 238 (1999).  

The RO continued its denial of entitlement to special monthly 
compensation based on the loss of use of both buttocks 
without performing the development requested by the Board in 
its July 2004 remand.  The Board specifically advised the RO, 
via the Appeals Management Center (AMC), that the veteran had 
not been given proper notice under the VCAA of his rights and 
responsibilities with respect to the issue of entitlement to 
special monthly compensation, that the issue of entitlement 
to service connection for a muscle group XVII disability had 
to be evaluated before a determination could be made as to 
entitlement to special monthly compensation, and that all 
pertinent development of such a service connection claim had 
to be performed before entitlement to special monthly 
compensation could be evaluated.  Unfortunately, the AMC sent 
the veteran VCAA notices with respect to claims of 
entitlement to service connection and entitlement to 
compensation based on the need for aid and attendance of 
another person and/or compensation due to being housebound.  
There is no record of notice with respect to the specific 
claim here on appeal.  Additionally, the AMC did not develop 
and/or make specific findings regarding a muscle group XVII 
disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303. 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board regrets further delay in adjudicating the veteran's 
claim, but finds that the record remains inadequate upon 
which to determine if criteria for special monthly 
compensation based on the loss of use of both buttocks have 
been met.  As such, this matter must again be remanded to the 
RO via the AMC in Washington, DC.

This appeal is remanded for the following action:

1.  Provide the veteran with notice of 
his rights and responsibilities with 
respect to the claim of entitlement to 
special monthly compensation based on 
loss of use of both buttocks.  Perform 
all necessary development of that claim 
following response from the veteran.

2.  Schedule the veteran for an 
examination to determine the disability, 
if any, to muscle group XVII.  The 
examiner should review all pertinent 
medical treatment records and make 
specific findings as to whether the 
veteran can (a) rise from a seated 
position, (b) rise from a stooped 
position (fingers to toes position), (c) 
maintain postural stability (the pelvis 
upon head of femur), and (d) perform any 
of those activities with or without 
assistance.  The examiner should also 
state what type of disability, if any, 
there is to the specific muscles of 
muscle group XVII.  The examiner should 
specifically state whether the veteran 
has functional impairment equivalent to 
the loss of use of both buttocks.  All 
opinions must be supported by complete 
rationale.

3.  When the development requested has 
been completed, the claim should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

4.  Consider the veteran's claim of 
entitlement to an effective date prior to 
September 16, 2004, for the grant of 
special monthly compensation based on the 
loss of use of the right foot.  If the 
benefit sought cannot be granted, provide 
the veteran and his representative with a 
Statement of the Case and advise the 
veteran of the appropriate time limits to 
perfect his appeal.  This claim should 
only be returned to the Board if the 
appeal is perfected.

The purpose of this REMAND is to cure procedural defects and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






